An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1233
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 6 May 2014


STATE OF NORTH CAROLINA

      v.                                      Stokes County
                                              Nos. 12 CRS 50761-66, 50768
CHARLES JUSTIN BOOTHE



      Appeal by defendant from judgments entered 8 August 2013 by

Judge A. Moses Massey in Stokes County Superior Court.                    Heard in

the Court of Appeals 7 April 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      David L. Gore, III, for the State.

      Jon W. Myers for defendant-appellant.


      ELMORE, Judge.


      On 10 October 2013, pursuant to a plea agreement, Charles

Justin     Boothe   (defendant)      pleaded     guilty    to    six   counts     of

breaking and/or entering a motor vehicle, one count of breaking

and/or entering, one count of possession of stolen goods, one

count of larceny of a motor vehicle, six counts of injury to

personal property, one count of injury to real property, and one

count of first-degree trespass.              The charges were consolidated
                                             -2-
into two judgments and the trial court sentenced defendant to

consecutive       active       terms    of    eleven     to   twenty-three        months

imprisonment and eight to nineteen months imprisonment.                                The

trial court also ordered defendant to pay restitution in the

amount of $4,500.00.             Defendant gave notice of appeal in open

court.

       On     appeal,    defendant       argues    the    trial       court    erred   in

ordering       payment    of    a    restitution       amount    not     supported     by

competent evidence.            We agree.

       “[T]he amount of restitution recommended by the trial court

must     be    supported        by     evidence    adduced       at     trial     or   at

sentencing.”        State v. Wilson, 340 N.C. 720, 726, 459 S.E.2d

192, 196 (1995) (citation omitted).                     In the present case, the

prosecutor stated that the victims indicated “there’s 3,500 in

damages that’s not covered by insurance and they had a $1,000

deductible,”       and     “we’re       looking    at    about        $4,500    covering

restitution.”           However, review of the record reveals that no

evidence was presented which supports the figure offered by the

State.      This Court has held that the “[u]nsworn statements of a

prosecutor,       standing          alone,    cannot     support        an     award   of

restitution.”           State v. McNeil, 209 N.C. App. 654, 668, 707
                                    -3-
S.E.2d 674, 684 (2011) (citing State v. Buchanan, 108 N.C. App.

338, 341-42, 423 S.E.2d 819, 821 (1992)).

       Further, the State’s argument that defendant’s silence or

lack   of   objection   to   the        presentation     of    the   restitution

worksheet constitutes a stipulation to the restitution amount is

without merit.    See State v. Mauer, 202 N.C. App. 546, 552, 688

S.E.2d 774, 778 (2010) (holding defendant’s silence does not

constitute    a   stipulation      to     the   amount        of   restitution).

Accordingly, the restitution portion of the judgment must be

vacated and remanded to the trial court for redetermination.

       Remanded for redetermination of restitution.

       Judges McGEE and DAVIS concur.

       Report per Rule 30(e).